Citation Nr: 1606338	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE
Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include Disability and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

R. Jones, Counsel



INTRODUCTION

The Veteran had active duty service from July 1968 to July 1970.  He died in May 2011.  The appellant is seeking entitlement to death benefits as the Veteran's surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 administrative decision in which the RO determined that the appellant was not entitled to DIC, death pension, or accrued benefits because she could not be recognized as the surviving spouse of the Veteran.  The appellant appealed this decision to the Board. 

Given the fundamental question underlying the appellant's claim for death benefits, the Board has characterized the matter on appeal as set forth on the title page.

The Veteran's electronic VA folders (Virtual and VBMS) have been reviewed and considered by the Board in conjunction with this decision.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in March 1971.  

2.  The appellant and the Veteran were divorced many years prior to the Veteran's death in May 2011.


CONCLUSION OF LAW

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include DIC, the claim on appeal is without legal merit.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this appeal, the appellant has been advised of the bases of the denial of her claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any fundamental due process owed the appellant.  Nevertheless, as will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

In July 2011, the appellant filed a claim seeking entitlement to DIC, death pension, and accrued benefits because she had at one time been the spouse of the Veteran.  As discussed below, the appellant identifies herself as the Veteran's ex-wife and, while she acknowledges that she was divorced from the Veteran prior to his death, she asserts entitlement to VA benefits as she was married to the Veteran for over 25 years, as she had two sons with the Veteran, and as neither she nor the Veteran had remarried since their divorce.  On her NOD, dated in November 2011, the appellant reported that from 2007 until his death she and the Veteran lived together occasionally, off and on, in the house that they bought.  She stated that the only time she considered herself single was when the Veteran died.  On her May 2014 VA Form 9, the appellant asserted that she was qualified for spousal support because: (1) The Veteran failed to pay child support for their son, David; (2) The Veteran did not help the appellant pay off the mortgage on their house; (3) The Veteran was consistently in and out of the appellant's life; (4) The only time the appellant really became single was the day the Veteran died; and (5) The appellant and her sons made the Veteran's funeral arrangements and took care of his personal business.    

Benefits under Chapters 13 of 38 United States Code, including DIC and other death benefits, may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54.  The same criteria apply to "spouses" attempting to show entitlement to any accrued or pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.1000(d)(1). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran' death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The basic facts in this case are not in dispute.  The record contains a marriage certificate which shows the appellant and Veteran were married in March 1971.  The record also contains a March 2003 letter from the appellant in which she stated that she and the Veteran were divorced in December 1995.  The record does not show, nor does the appellant allege, that her divorce from the Veteran was not legally valid.  The official certificate of death shows that the Veteran died in May 2011 and that he was divorced at the time of his death.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the appellant is not the Veteran's surviving spouse, as defined in 38 C.F.R. § 3.50, for the purpose of eligibility for VA death benefits, to include DIC.  In reaching this conclusion, the Board is mindful that the Veteran and appellant were legally married for many years and that the appellant lived with the Veteran at times after their divorce.  However, the appellant and Veteran had been divorced for many years at the time of Veteran's death.  The Board has considered the appellant's assertions that neither she nor the Veteran ever got remarried, that she had lived with the Veteran and taken care of him frequently after they were divorced, and the other arguments she has presented as to why she is entitled to recognition as his surviving spouse.  However, the record does not show, and the appellant does not allege, that she was married to the Veteran at the time of his death.  As such, the appellant cannot be recognized as the Veteran's surviving spouse.

The Board acknowledges the appellant's sincere belief that she should be entitled to VA benefits because she was married to the Veteran for more than 25 years and due to the assistance she gave the Veteran after they were divorced.  However, the pertinent legal authority governing recognition as a surviving spouse for VA benefits purposes is clear and specific, and requires that they be married at the time of death.  The Board is bound by such authority.  Indeed, the Board is without authority to grant a claim for benefits on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996). 

As the appellant may not be recognized as the Veteran's surviving spouse of the Veteran, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the appellant may not be recognized as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits, to include DIC, the appeal is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


